Exhibit 10.1

 

 

June 7, 2019

 

 

Rodrigo De Oliveira

 

 

RE: Promotion

 

 

Dear Rodrigo De Oliveira,

 

Congratulations! We are very pleased to offer you a new position with KUSHCO
HOLDINGS, INC., a Nevada corporation (the “Company”) as a Chief Operating
Officer. Your new position is subject to the terms and conditions set forth in
this letter.

 

This letter is to confirm our understanding with respect to your future
employment by KushCo Holdings or any present or future parent, subsidiary,
affiliate or successor thereof (collectively, the “Company”). The terms and
conditions agreed to in this letter are hereinafter referred to as the “Offer”.
In consideration of the mutual promises and covenants contained in this Offer,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, we have agreed as follows:

 

Employment

 

Subject to the terms and conditions of this Offer, you will be employed by the
Company as a full-time Chief Operating Officer reporting to Nick Kovacevich,
Chief Executive Officer. You will have the responsibilities, duties and
authority commensurate with the position of Chief Operating Officer as
determined by the Officers and/or the Board of Directors of the Company from
time to time. You agree to devote your full business time attention and best
efforts to the performance of your duties and to the furtherance of the
Company’s interests during your employment.

 

Subject to the terms hereof, your promotion hereunder will commence on June
10th, 2019 (the “Commencement Date”). Your employment with the Company is deemed
to be “at will” and can be terminated by the Company or you at any time without
prior notice or without reason.

 

The principal location at which you will perform such services will be our
facility in Garden Grove, CA.

 



 

 

 

Compensation

 

Effective June 10th, 2019 you will be increased to a base salary at the annual
rate of $250,000 (the “Base Salary”). The Base Salary will be payable bi-weekly
installments in accordance with the Company’s payroll practices as in effect, as
may be amended from time to time. The Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which you participate.

 

This letter sets forth the entire agreement between us and supersedes any prior
agreements or understandings between us pertaining to the subject matter of this
letter. You acknowledge you have not signed this letter based on any
representation that is not expressly stated in this letter.

 

All of us at the Company are excited at the prospect of you contributing to the
team in your new role. If you have any questions about the above details, please
call me immediately. If you wish to accept this position, please sign below and
return this letter agreement to me within three business days. This offer is
open for you to accept until June 10, 2019 at which time it will be deemed to be
withdrawn.

 

I look forward to hearing from you.

 

Yours sincerely,

 

/s/ Nick Kovacevich

 

Nick Kovacevich
Chief Executive Officer

 

 

I accept the Company’s offer of full-time employment pursuant to the terms and
conditions described above and acknowledge receipt of the pay rate and pay day
information.

 

 

 

By: /s/ Rodrigo de Oliveira

 

Name: Rodrigo de Oliveira

 

Date: June 7, 2019



 

 